DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 1 – 14 are objected to because of the following informalities:
Claim 1 recites the limitation "traffic" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the traffic” or “a second traffic”;
Claim 8 recites the limitation "traffic" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the traffic” or “a second traffic”;

Claim 4 recites the limitation "the server IP address information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “server IP address information” or “a server IP address information”;
Claim 11 recites the limitation "the server IP address information" in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim 9 recites the limitation "the redirection information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “redirection information” or “a redirection information”;
Claim 9 recites the limitation "the redirection information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “redirection information” or “a redirection information”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 7 – 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiester (U.S. Pat. Pub. No. 2019/0182250) in view of in view of Araujo (U.S. Pat. Pub. No. 2005/0273849)

1.1	Regarding claim 1, Kiester discloses a system for forwarding traffic of an endpoint, the system comprising:
the endpoint configured to transmit traffic generated by an application to a server (Fig. 1; Figs. 2A, 2B; paragraph 14 “HTTP traffic between the client and a server …”); and
a security gateway configured to receive the traffic from the endpoint and analyzes data related to information security of secure sockets layer (SSL) traffic among the traffic (Fig. 1, item 106; paragraph 24 “proxy device, such as … secure web 
wherein the endpoint comprises:
a local proxy module (Fig. 1; Fig. 2A; paragraph 4 “local proxy application”; paragraph 5; paragraph 19 “local proxy application”; paragraph 23) configured to decode the data with respect to the SSL traffic among the traffic received from the local redirection module and then to forward the decoded SSL traffic to the security gateway according to the redirection of the local redirection module (Fig. 1; Fig. 2A; paragraph 17; paragraph 37 “security application 120 of the proxy 106 to authenticate SSL/TLS connections … SSL tunnel …” (Client Devices 104a – 104n and Proxy 106 of Fig. 1 considered local)).However, Kiester does not explicitly disclose a local redirection module configured to store redirection information including server connection information for transmitting the traffic to the server and to perform redirection related to transmission of the traffic.
Araujo discloses a local redirection module configured to store redirection information including server connection information for transmitting the traffic to the server and to perform redirection related to transmission of the traffic (Fig. 8, item 850; Fig. 1; Fig. 8; paragraph 206 “A policy server is used to define security permissions for authenticated users, including any group memberships …”; paragraph 210 “an internal data storage 850 with group membership information provides specific inclusion or exclusion from a service …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the group membership information storage of Araujo into Kiester because 
1.2	Per claim 3, Kiester teaches the system of claim 1, wherein the local redirection module stores, as the redirection information, server IP address information and port information with respect to the server and application IP address information and port information with respect to the application (paragraphs 7, 28; paragraph 22).1.3	Regarding claim 4, Kiester discloses the system of claim 1, wherein the local proxy module is connected to the local redirection module by the redirection of the local redirection module, refers to the redirection information stored in the local redirection module, and performs transmission control protocol (TCP) connection with the server by using the server IP address information and port information included in the redirection information according to the reference (Figs. 1, 2A; paragraph 37 “authenticate an underlying TCP connection before an SSL tunnel …”; paragraphs 4, 19, 27, 28).1.4	Per claim 5, Kiester teaches the system of claim 1, wherein the local proxy module re-encodes the decoded SSL traffic and transmits the re-encoded SSL traffic to the server (paragraph 37; paragraph 17).

1.5	Regarding claim 7, Kiester discloses the system of claim 1, wherein the security gateway performs a data validation procedure related to personal information and 

1.6	Per claims 8, 9, 11, 12, and 14, the rejection of claims 1, 3 – 5, and 7 under 35 USC 103 (paragraphs 1.1 – 1.5 above) applies fully.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/